Title: From Alexander Hamilton to William Rawle, 28 December 1794
From: Hamilton, Alexander
To: Rawle, William



Treasury DepartmentDecember 28. 1794
Sir

Mr. Delaney has obtained information as to the fitting out of some privateers from this & a neighbouring port which I have desired him to communicate to you without delay. The most delicate considerations render it essential that whatever is now practicable should be done. Pray give the matter the most particular attention.
With consideration & esteem   I am Sir   Your obed serv

A Hamilton
William Rawle EsqAtty of the District of Pennsylvania

 